DETAILED ACTION

Status of Claims
Claims 1-13 and 24-37 are pending and presented for examination.
Claims 1 and 7 are currently amended.  Claims 24-37 are new.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-13 under 35 U.S.C. § 112(a) is withdrawn in view of the amendments to claims 1 and 7.

Duplicate Claim Warning
Applicant is advised that should claim 33 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Additionally, should claim 27 be found allowable, claim 37 will likewise be objected to as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 1, 24, 25, and 33-36 are objected to because of the following informalities:
Regarding claim 1, there is an open parenthesis next to Cr in the formula “Fe100-(a+b+c+d)(Cra(Mn+Mo)b(W+Si)c(C+B)d” with no corresponding closed parenthesis.
Regarding claims 1, 33, and 34, there should be a space between numerical value and unit in the claim.  For example, “10at.%” should be “10 at.%.”
Regarding claims 24, 25, 35, and 36, there should be a space between chemical symbol and value in the claim.  For example, “Fe71.5” should be “Fe 71.5,” and “Fe55” should be “Fe 55.”
Regarding claim 33, the claim is objected to for containing a period that neither ends the sentence or is used in an abbreviation.  Specifically, the claim recites “...wherein a, b, c, and d represent atomic percentages. ‘a’ is in the range of ...” where a period is positioned after the term “percentages.”  Because the period does not end the claim sentence and is not used to abbreviate a term, it should not be present.  See MPEP § 608.01(m) (first paragraph).   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-13, 24-26, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the phrase reciting that “the composition does not contain tungsten carbide that is separate from the amorphous alloy” is new matter because it cannot be found in the specification as originally filed.  Original claim 1 recites that the amorphous alloy is free of tungsten carbide, but the instant specification does not disclose any type of tungsten carbide being separate from a composition and the amorphous alloy.
Regarding claims 2-13 and 24-26, the claims are likewise rejected, as they require all limitations directly or indirectly of claim 1.
Further regarding claims 24 and 25, the recitation of the composition with atomic percent as the implied unit is new matter because the specification does not support this interpretation.  The specification at para. [00140] supports the claimed proportions.  However, the specification does not specify whether the units are atomic percent or weight percent for these particular alloys.  Furthermore, given that units of both weight and atomic percent are found throughout the specification, it is unclear which unit applies to the compositions in the table in Example 1 of the specification.  Thus, the specification does not clearly support the claimed composition being in measured in atomic percent.
Regarding claims 35 and 36, assuming that the amorphous alloy is the same entity as the coating, the implied units is weight percent for the recited compositions.  However, this is new matter because the specification does not support this interpretation.  The specification at para. [00140] supports the claimed proportions.  However, the specification does not specify whether the units are atomic percent or weight percent for these particular alloys.  Furthermore, given that units of both weight and atomic percent are found throughout the specification, it is unclear which unit applies to the compositions in the table in Example 1 of the specification.  Thus, the specification does not clearly support the claimed composition being in measured in weight percent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the formula “NiCrFeSiBC and 60% WC” is indefinite because it lacks units and specific proportions.  It is unclear whether the NiCrFeSiBC refers to molar proportions or weight percentages.  Furthermore, it is unclear whether 60% refers to weight, mass, volume, or some other unit.  Because the units are ambiguous, the scope of the reference material cannot be determined.
Further regarding claim 1, the phrase reciting that “the composition does not contain tungsten carbide that is separate from the amorphous alloy” is indefinite because the meaning is not clear.  In particular, it is unclear whether the composition is permitted to contain tungsten carbide as long as it is shared with the amorphous alloy or whether no tungsten carbide is permitted in the composition comprising the amorphous alloy.
Regarding claims 2-13 and 24-26, the claims are likewise rejected, as they require all limitations directly or indirectly of claim 1.
Regarding claim 26, the claim is indefinite because it is unclear whether it is further narrowing due to the recitation of units that differ from the claims upon which it depends.  Specifically, claim 26 recites a coating composition comprising chemical elements in weight percent.  Claim 26 depends on claim 7, which is directed to a coating composition comprising the composition of claim 1.  The composition of claim 1, however, comprises an amorphous alloy having a composition defined in terms of atomic percent.  Because the conversion between weight and atomic percent depends on knowing the relative amounts of each element for any discrete composition, the ranges are not directly comparable.
Regarding claim 27, the claim is indefinite because it is ambiguous.  The phrase reciting that “[the] composition compris[es] an amorphous alloy that is free of tungsten carbide and a coating” could be interpreted as (i) the amorphous alloy being free of tungsten carbide and free of a coating or (ii) the composition comprises an amorphous alloy (free of tungsten carbide) and also comprises a coating.  The claim is further indefinite because it is unclear whether the amorphous alloy and the coating are separate entities or whether the amorphous alloy and the coating are or can be the same entity.
Regarding claims 33 and 34, the claims are indefinite because it is unclear whether they further narrow the claim upon which they depend, i.e., claim 27, due to the recitation of different units among the claims.  If one interprets the amorphous alloy of claims 33 and 34 as also being the coating material, then there is ambiguity with claims 33 and 34 because they recite a coating material composition in atomic percent, whereas claim 27 recites a composition in weight percent.  Because the conversion between weight and atomic percent depends on knowing the relative amounts of each element for any discrete composition, the ranges are not directly comparable.
Regarding claims 35 and 36, the claims are indefinite because the units are ambiguous and/or unspecified.  If the amorphous alloy in claims 35 and 36 is the same as the coating, then the compositions recited in claims 35 and 36 would be interpreted as being weight percent.  However, if the amorphous alloy in claims 35 and 36 is an entity separate from the coating, then claims 35 and 36 are indefinite for not specifying a unit, and so it is unclear whether the units are weight or atomic percent.
Regarding claim 37, the claim is indefinite because the preamble is inconsistent.  The preamble of claim 37 recites “the coating of claim 27,” but the preamble of claim 27 is directed to “a composition.”  All other claims dependent on claim 27 recite a preamble of “the composition,” so it is not known whether claim 37 was intended to also refer to “the composition.”   
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 37, the claim recites a coating composition that is identical in scope to the coating composition of the claim upon which it depends, i.e., claim 27.  Because claim 37 does not further narrow the scope of claim 27, it is not a proper dependent claim.  See MPEP § 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0159156 (A1) to Chou et al. (“Chou”).
Regarding claims 1 and 7, Chou teaches an iron-based amorphous alloy coating.  Title; abstract.  The composition of the alloy includes the following elements (abstract; para. [0005], [0006], [0009]):
Element
Claim 1 (at.%)
US 2017/0159156 A1 (at.%)
Cr
10 - 30
21 - 23
Mn+Mo
10 - 20
18 - 20
   Mn
 
---------
   Mo
 
18 - 20
W+Si
2 - 10
2 - 3
   W
 
---------
   Si
 
2 - 3
C+B
2 - 10
2 - 4
   C
 
---------
   B
 
2 - 4
Fe
balance
48 - 50


There is no mention in Chou of tungsten carbide being present in this amorphous alloy.
Chou is silent as to a specific density or range of densities of the amorphous alloy.  However, the alloy contains Fe, Cr, Mo, Si, B, and Y.  The densities (g/cm3) of these elements are as follows are as follows: Fe (7.87), Cr (7.15), Mo (10.2), Si (2.3), B (2.34), and Y (4.5).  Given that all elements in Chou have a density that is less than the density of tungsten carbide (15.6 g/cm3), the densities of the amorphous alloys of Chou would have to be less than that of tungsten carbide.       
Chou is silent as to the wear resistance value as compared to NiCrFeSiBC and 60% WC.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, the amorphous structure of Chou is identical to the claimed amorphous structure.  Additionally, the chemical composition of the amorphous alloy of Chou falls within the claimed ranges.  Thus, any claimed properties would also be expected to occur in the prior art due to the identical or substantially identical structure and composition.
Regarding claims 2 and 8, Chou is silent as to a specific density or range of densities of the amorphous alloy.  However, the alloy contains Fe, Cr, Mo, Si, B, and Y.  The densities (g/cm3) of these elements are as follows are as follows: Fe (7.87), Cr (7.15), Mo (10.2), Si (2.3), B (2.34), and Y (4.5).  Given that all elements in Chou have a density that is less than the density of tungsten carbide (15.6 g/cm3), the densities of the amorphous alloys of Chou would have to be less than that of tungsten carbide.  Furthermore, given that the most dense component of the alloy of Chou is 10.2 g/cm3, the overall density would be at most 10.2 g/cm3, which falls within the claimed range.
In one example, Chou identifies an alloy containing 49% Fe, 23% Cr, 20% Mo, 2% Si, 3% B, and 2% Y.  Para. [0015] – Example 2.  When Fe is made the balance (50%) so that the alloy total is 100%, the calculated density of this alloy is about 7.08 g/cm3, which falls within the claimed ranges.  
Regarding claim 10, Chou teaches that cracking is a problem of ceramic coatings and that their inventive coating overcomes that problem (crack-free coating).  Para. [0003], [0004].

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, as applied to claims 1 and 7 above, alone or optionally further in view of US 2003/0062811 (A1) to Peker et al. (“Peker”).
Regarding claims 3-5 and 9, Chou is silent as to a specific density or range of densities of the amorphous alloy.  However, the alloy contains Fe, Cr, Mo, Si, B, and Y.  The densities (g/cm3) of these elements are as follows are as follows: Fe (7.87), Cr (7.15), Mo (10.2), Si (2.3), B (2.34), and Y (4.5).  Given that all elements in Chou have a density that is less than the density of tungsten carbide (15.6 g/cm3), the densities of the amorphous alloys of Chou would have to be less than that of tungsten carbide.  Furthermore, given that the most dense component of the alloy of Chou is 10.2 g/cm3, the overall density would be at most 10.2 g/cm3, which falls within the claimed range.  
In one example, Chou identifies an alloy containing 49% Fe, 23% Cr, 20% Mo, 2% Si, 3% B, and 2% Y.  Para. [0015] – Example 2.  When Fe is made the balance (50%) so that the alloy total is 100%, the calculated density of this alloy is about 7.08 g/cm3, which falls within the claimed ranges.  
Alternatively, Peker, directed to amorphous alloys for electronic hardware, teaches that a density of about 8.5 g/cc or less should be chosen because it provides a high strength to weight ratio.  Para. [0073].  Fe-based amorphous alloys are generally 6.5-8.5 g/cc, which makes them attractive for high-wear applications.  Para. [0084].  Therefore, it would have been obvious to one of ordinary skill in the art to have selected the proportions of elements in the alloy of Chou so that they are present in amounts that produce an alloy having a density between about 6.5 g/cc and about 8.5 g/cc because the resulting alloy would have high strength and wear. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, as applied to claims 1 and 7 above, and further in view of either Peker or Applicant Admitted Prior Art (“AAPA”).
Regarding claims 11 and 12, Chou is silent regarding shrinkage.  However, Peker teaches that the solidification shrinkage of bulk amorphous alloys is much less than the solidification shrinkage of conventional metals.  Para. [0079].  This is due to the fact that bulk amorphous alloys do not accumulate significant stress down to below their glass transition temperature.  Para. [0079].  Figure 13 shows solidification shrinkage under 1%.  Therefore, the glassy (amorphous) alloys would be expected to have low shrinkage due to their amorphous state.
Alternatively, AAPA (specification) states that shrinkage in crystalline metals typically around 5% and is less than 0.5% in amorphous materials.  Para. [00105].  Therefore, Chou’s alloys would be expected to possess low shrinkage, such as less than 0.5%, due to the fact that the alloys are not crystalline.

Claims 1, 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0084052 (A1) to Farmer et al. (“Farmer”) in view of Peker.
Regarding claims 1, 6, 7, and 13, Farmer teaches an iron-based amorphous alloy coating.  Abstract; para. [0047].  The composition of the alloy includes the following elements (para. [0047]; claim 1):
Element
Claim 1 (at.%)
US 2010/0084052 A1 (at.%)
Cr
10 - 30
15 - 20
Mn+Mo
10 - 20
3 - 18
   Mn
present
1 - 3
   Mo
present
2 - 15
W+Si
2 - 10
1.3 - 6.1
   W
present
1 - 3
   Si
present
0.3 - 3.1
C+B
2 - 10
8 - 32
   C
present
3 - 16
   B
present
5 - 16
Fe
balance
balance


There is no mention in Farmer of tungsten carbide being present in this amorphous alloy.
Farmer is silent as to the wear resistance value as compared to NiCrFeSiBC and 60% WC.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, the amorphous structure of Farmer is identical to the claimed amorphous structure.  Additionally, the chemical composition of the amorphous alloy of Farmer overlaps substantial portions of the claimed ranges.  Thus, any claimed properties would also be expected to occur in the prior art.
Farmer is silent as to a specific density or range of densities of the amorphous alloy.  
Peker, directed to amorphous alloys for electronic hardware, teaches that a density of about 8.5 g/cc or less should be chosen because it provides a high strength to weight ratio.  Para. [0073].  Fe-based amorphous alloys are generally 6.5-8.5 g/cc, which makes them attractive for high-wear applications.  Para. [0084].  Therefore, it would have been obvious to one of ordinary skill in the art to have selected the proportions of elements in the alloy of Farmer so that they are present in amounts that produce an alloy having a density between about 6.5 g/cc and about 8.5 g/cc because the resulting alloy would have high strength and wear.

Claims 26-29, 32-34, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107527702 (A) to Xu et al. (“Xu”) (abstract and computer-generated translation) in view of Peker.
Regarding claims 26-28, 32, and 37, Xu teaches an iron-based amorphous alloy powder used to make a coating.  Page 2, seventh paragraph.  The composition of the alloy includes the following elements (abstract; claim 1):
Element
Claim 27 (wt.%)
CN 107527702 A (wt.%)
C+B
about 2 to about 10
1 - 8
B
> 0 to about 5
1 - 4
C
> 0 to about 2
0 - 4
Si
> 0 to about 2
0 - 2
Mn
> 0 to about 5
1 - 5
Mo
> 0 to about 20
10 - 20
W
> 0 to about 10
2 - 8
Mo/(Mn+W+Si)
about 1 to about 5
about 1.7 (using midpt of each range)


There is no mention in Xu of tungsten carbide being present in this amorphous alloy.
Xu is silent as to the wear resistance value as compared to NiCrFeSiBC and 60% WC.  However, Xu teaches that the weight loss of the coating in Example 1 when subjected to a wear test is 0.0009 g (0.9 mg).  Page 4, fourth full paragraph.  The instant specification (para. [00140]) shows a WC-containing alloy having a weight loss of 85 mg and the inventive alloys having a weight loss of 85 mg or 55 mg.  Since Xu’s wear test shows a weight loss of 0.9 mg, it has a wear resistance better than that of tungsten carbide.
Additionally, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, the amorphous structure of Xu is identical to the claimed amorphous structure.  Additionally, the chemical composition of the amorphous alloy of Xu falls within the claimed ranges.  Thus, any claimed properties would also be expected to occur in the prior art.
Xu is silent as to a specific density or range of densities of the amorphous alloy.  
Peker, directed to amorphous alloys for electronic hardware, teaches that a density of about 8.5 g/cc or less should be chosen because it provides a high strength to weight ratio.  Para. [0073].  Fe-based amorphous alloys are generally 6.5-8.5 g/cc, which makes them attractive for high-wear applications.  Para. [0084].  Therefore, it would have been obvious to one of ordinary skill in the art to have selected the proportions of elements in the alloy of Xu so that they are present in amounts that produce an alloy having a density between about 6.5 g/cc and about 8.5 g/cc because the resulting alloy would have high strength and wear.
Regarding claim 29, Xu shows an image of the coating at Fig. 3(a), and no cracks are seen.
Regarding claims 33 and 34, when converting the composition of Xu to atomic percent using the endpoints, the following composition is obtained:
Element
Claims 33 & 34 (at.%)
CN 107527702 A (at.%)
Cr
10 - 30
16.1 - 22.1
Mn+Mo
10 - 20
6.8 - 13.8
   Mn
 
1.0 - 4.2
   Mo
 
5.8 - 9.6
W+Si
2 - 10
0.3 - 5.3
   W
 
0.3 - 2.0
   Si
 
0 - 3.3
C+B
2 - 10
5.1 - 32.3
   C
 
0 - 15.3
   B
 
5.1 - 17.0
Fe
balance
balance 


Regarding claim 36, when interpreting the composition in weight percent, Xu teaches the composition as follows:
Element
Claim 36 (wt.%)
CN 107527702 A (wt.%)
Fe
55
balance
Cr
16
15 - 25
Mn
2
1 - 5
Mo
16
10 - 20
W
6.5
2 - 8
Si
1
0 - 2
C
1.5
0 - 4
B
2
1 - 4



Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Peker, as applied to claim 27 above, alone, or further in view of AAPA.
Regarding claims 30 and 31, Xu is silent regarding shrinkage.  However, Peker teaches that the solidification shrinkage of bulk amorphous alloys is much less than the solidification shrinkage of conventional metals.  Para. [0079].  This is due to the fact that bulk amorphous alloys do not accumulate significant stress down to below their glass transition temperature.  Para. [0079].  Figure 13 shows solidification shrinkage under 1%.  Therefore, the glassy (amorphous) alloys would be expected to have low shrinkage due to their amorphous state.
Alternatively, AAPA (specification) states that shrinkage in crystalline metals typically around 5% and is less than 0.5% in amorphous materials.  Para. [00105].  Therefore, Chou’s alloys would be expected to possess low shrinkage, such as less than 0.5%, due to the fact that the alloys are not crystalline.

Response to Arguments
Applicant’s arguments with respect to Branagan (US 2007/0029295 (A1)) in view of Peker have been considered but are moot because Branagan is not relied upon to reject the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 7, 2022